DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-3,5,8-10,12,15-18,27-28 and 30-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add “wherein the support rod further has a third fillet and a fourth fillet, the third fillet is connected between the first exposed portion and the finger body, and the fourth fillet is connected between the second exposed portion and the finger body; wherein a projection of the third fillet along the transverse direction overlaps the central portion, and a projection of the fourth fillet along the transverse direction overlaps the central portion” such that the scope of the claims have changed, thus requiring further search and consideration.
	However, the Examiner notes that this is further limiting but only in the change of shape. By adding the fillets as claimed, the resulting structure is essentially rounded edges. Thus, as Sandifer teaches said rounded edges, the rejection is modified but the prior art used is maintained.
As presented in previous office actions, Examiner maintains that the dimensional shape and size features of features that are part of the claimed invention, but are not explicitly mentioned as claimed but are illustrated and/or mentioned with rationale to modify with respect to dimensioning, shaping and sizing of the same, are obvious over the combined disclosures of the relied upon prior art. In other words, the criticality of the shape is still undetermined in view of the prior art of record. 
To reiterate- in light of additional amendments drawn to dimensional and shape features of the wafer boat that are still deemed obvious over known prior art, a modified rejection is presented below to help facilitate a conversation regarding how and/or why Applicant finds the claimed invention to be non-obvious based on the claimed dimensional and shape features of the wafer boat.  In particular, Examiner notes that rejections are based on the relied upon prior art which in combination that is considered by Examiner to fairly suggest the claimed shaped and features at issue.  Examiner acknowledges that no single piece of art anticipates the claimed invention and no single piece of art renders the claimed invention obvious.  Furthermore, as detailed below many of the features are drawn to dimensions, sizes and shapes that would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic and in possession of the guiding teachings of the prior art as presented below.  Notably, the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The courts have also ruled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Notably, Applicant has chosen to continue to add claim language to the amended claim set to overcome teachings of individual references alone but has provided no rationale as to how claim limitations distinguish over the relied upon prior art as a whole.  If no conversation regarding obviousness with respect to the combined teachings and features of the relied upon prior art is possible with Applicant, Examiner finds the rejection set forth below to be a step towards clarifying the nature and issues in the event the case is before BPAI.   Applicant should also should also check the claim language for conciseness if this a route that they are considering pursuing, as the claims have been heavily amended during the examination process.  
In particular, with respect to independent claims 1, 8 and 15 rejections are set forth below wherein the claimed invention is considered obvious over Loo in view of Sandifer and Fiji.   As detailed below, Loo discloses the overall apparatus and much of the claimed shape of the support rod and support finger with the exception of a curved end portion connected to the finger body and other slight shape changes with respect to the rod and relative dimensions thereof.  However, these features are discussed in Sandifer and/or Loo.   
Finally, Examiner points out the following teachings which are central to the obviousness rejections presented below based on optimizing the implicit and explicit teachings of Loo and Sandifier:
8.	Loo:   Loo teaches an overall apparatus comprising the claimed wafer boat with support rods and support fingers and also teaches reducing contact area between the support rod/support finger and a workpiece (Figs 4 and 7 have a reduced contact area vs. Fig. 5) for the purpose of reducing conductive heat transfer that may lead to localized distortions in properties of films formed on the workpiece near the support rod and support finger (see, e.g., paras. 25-26).  As can be seen from comparing the figures, providing the reduced contact area of the results in a reduced area and width of the support finger with respect to the width and area of the support body in the transverse direction.  Many claim limitations attempt to address the ratio of the size of the rod vs the size of the finger.  Thus, this teaching is extremely applicable and has been relied upon in the rejections below.  The courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Sandifer, regarding an end portion of the support finger shape:  In a similar wafer boat, wherein shapes of a finger and rod (i.e. shell) are selected based on their durability and strength, manufacturability with diminished impurities and cost (see, e.g., Figs. 4-11 and paras. 42-44).  In particular, Sandifer discloses an end portion with a curved shape, a rectangular shape or another non-transitional shape cross section.  
Sandifer, regarding support rod shape:  Sandifer teaches a body that may have a variety of cross-sectional shapes including “substantially square” (readable on rectangular) or other “non-traditional shapes” (see, e.g., paras. 42-44).    The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here Sandifer teaches that a variety of shapes can be used, including a rectangular one, which very closely approximates Applicant’s claimed invention  alone and renders it obvious when combined with the teachings of Loo as detailed below.
The Examiner notes that visually, this would produce the following combination of images, generally speaking:
Loo with the flat portions near the finger

    PNG
    media_image1.png
    426
    568
    media_image1.png
    Greyscale



Sandifer with a rectangular support and curved corners and a curved tip:

    PNG
    media_image2.png
    299
    613
    media_image2.png
    Greyscale

	
	Thus creating:
 
    PNG
    media_image3.png
    362
    473
    media_image3.png
    Greyscale



The Examiner notes the claimed invention as per Fig. 7A below:


    PNG
    media_image4.png
    635
    792
    media_image4.png
    Greyscale
 



Thus, the rejection is made FINAL below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-17, 27-28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0061210 to Loo in view of U.S. Patent Application Number 2006/0163112 to Sandifer et al and United States Patent No. 5882418 to Fujii.
Regarding claim 1:  In Figs. 1-7, Loo discloses a furnace apparatus substantially as claimed and comprising:  
a base (Fig. 1, 27); 
a wafer boat (10); and 
a reaction body having a reaction chamber (15), wherein the base is connected to the reaction body (e.g., fluidly, as it is provided therein) and the wafer boat is positioned in the reaction chamber.
Further, the wafer boat comprises:  
a base plate (16) disposed on the base;  
a support rod (20, 22, 24) connected to the base plate and extending along a longitudinal direction (corresponding to “X”, i.e., the pitch between support fingers 26) , wherein the support rod has a first fillet (“1”) with a round shaped structure and a second fillet (“2”) with a round shaped structure at two opposite sides thereof; 

    PNG
    media_image5.png
    378
    407
    media_image5.png
    Greyscale


a top plate (18) supported on the support rod; and a
a plurality of support fingers (26) having an upper surface (36) for a wafer disposed thereon and extending along a transverse direction perpendicular to the longitudinal direction, wherein each of the support fingers comprises: 
a finger body having a proximal side (8), which is connected to the support rod and an end portion (9) (i.e. extreme end distal from support rod) connected to the finger body;  and

    PNG
    media_image1.png
    426
    568
    media_image1.png
    Greyscale

wherein the support rod has a side surface (line connecting “3” and “4” and also including 5) straight and linearly extending from the first fillet to the second fillet along the width direction, a first exposed portion (4) of the side surface is extended along the width direction to be connected to the first fillet, a second exposed portion (3) of the side surface is extended along the width direction to be connected to the second fillet, and a central portion (5) of the side surface is extended along the width direction to be located between the first exposed portion and the second exposed portion;
wherein when viewed along the longitudinal direction, the first exposed portion (4) the central portion (5) and the second exposed portion (3) of the side surface are aligned with each other on a same line (i.e. straight and linearly) along the width direction, 
wherein the first fillet connected to the first exposed portion has a round-shaped structure, and the second fillet connected to the second exposed portion has a round-shaped structure; and
wherein the proximal side linearly extends along the width direction, and an entirety of the proximal side is immediately connected to an entirety of the central portion, and the entirety of the proximal side overlaps the entirety of the central portion when viewed along the longitudinal direction.


    PNG
    media_image6.png
    385
    459
    media_image6.png
    Greyscale


However, Loo fails to disclose the end portion connected to the finger body is a curved end portion or that the support rod further has a third fillet and a fourth fillet, the third fillet is connected between the first exposed portion and the finger body, and the fourth fillet is connected between the second exposed portion and the finger body; wherein a projection of the third fillet along the transverse direction overlaps the central portion, and a projection of the fourth fillet along the transverse direction overlaps the central portion, or a rectangular shape or another non-transitional shape cross section.
In a similar wafer boat, wherein shapes of a finger and rod (i.e. shell) are selected based on their durability and strength, manufacturability with diminished impurities and cost (see, e.g., Figs. 4-11 and paras. 42-44), Sandifer discloses an end portion with a curved shape (which is semicircle in shape as per the Response to Arguments above), a rectangular shape or another non-transitional shape cross section, with curved corners and edges such that if applied to the Loo would make all of the corners rounded fillets, with a generally flat portion opposite of the fingers, as shown below:
    PNG
    media_image2.png
    299
    613
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a finger and/or rod (i.e. shell, including an end portion with a curved shape) selected based on their durability and strength, manufacturability with diminished impurities and cost as disclosed by Sandifer. The resulting apparatus would thus create a third fillet and a fourth fillet, the third fillet is connected between the first exposed portion and the finger body, and the fourth fillet is connected between the second exposed portion and the finger body; wherein a projection of the third fillet along the transverse direction overlaps the central portion, and a projection of the fourth fillet along the transverse direction overlaps the central portion.
With respect to the relative dimensions and shapes of the support rod and support finger:
Loo in view of Sandifer fails to explicitly teach i.e. (1) “a largest width of the support rod exceeds two times that of the finger body, wherein the widths of the support rod and the finger body are measured along a width direction perpendicular to the longitudinal direction and the transverse direction”.
 Regarding (1):  Loo teaches reducing contact area between the support rod/support finger and a workpiece (Figs. 3-4 and 7 (annotated above) have a reduced contact area vs. Fig. 5) for the purpose of reducing conductive heat transfer that may lead to localized distortions in properties of films formed on the workpiece near the support rod and support finger (also, see, e.g., paras. 25-26).  
As can be seen from comparing the figures, providing the reduced contact area appears to result in values with an increased ratio between a largest width of the support rod and a largest width of the finger body associated with the upper surface.  Notably, although the exact dimensions of the width of the finger body and the support rod are not explicitly stated in the disclosure, the disclosure, including the figures, appears to at least suggest this ratio such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic and in possession of the relied upon prior art to provide it as such, wherein the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Examiner also notes that that the courts have also ruled where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a have provided a largest width of the support rod exceeds two times that of the upper surface, wherein the widths of the support rod and the upper surface are measured along a width direction perpendicular to the longitudinal direction and the transverse direction in modified Loo based on the teachings (specification and drawings) thereof regarding limitation of contact between the finger body and substrate in order to provide reduced heat transfer.
Loo in view of Sandifer do not expressly teaching a film is formed on the support finger and the support rod.
Fujii teaches that a wafer boat with a finger and a support rod 2 Fig. 11, 12 is coated with a coating on 19 which prevents corrosion of the wafer boat (Col. 9 lines 30-67).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Loo in view of Sandifer with the teachings of a coating of Fujii. One would be motivated to do so for the predictable result of producing a film on the support finger and the support rod such that corrosion is prevented. See MPEP 2143, Motivations A. 
It is further noted that the modifications presented above are also are all general changes to the shape of the wafer support rod and support finger structures as claimed. Specifically, the Examiner notes that modifications of Loo in view of Sandifer would present a structure with curved edges and a rectangular support rod body.  It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Loo in view of Sandifer and Fujii  that would tend to point toward the non-obviousness of freely selecting a combination of the teachings of shape therein.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim. 


Regarding claim 8:  In Figs. 1-7, Loo discloses a furnace apparatus substantially as claimed and comprising:  
a base (Fig. 1, 27); 
a wafer boat (10); and 
a reaction body having a reaction chamber (15), wherein the base is connected to the reaction body (e.g., fluidly, as it is provided therein) and the wafer boat is positioned in the reaction chamber.

Further, the wafer boat comprises:  
a base plate (16) disposed on the base;  
a support rod (20, 22, 24) connected to the base plate and extending along a longitudinal direction (corresponding to “X”, i.e., the pitch between support fingers 26) , wherein the support rod has a first fillet (“1”) with a round shaped structure and a second fillet (“2”) with a round shaped structure at two opposite sides thereof; 

    PNG
    media_image5.png
    378
    407
    media_image5.png
    Greyscale


a top plate (18) supported on the support rod; and a
a plurality of support fingers (26) having an upper surface (36) for a wafer disposed thereon and extending along a transverse direction perpendicular to the longitudinal direction, wherein each of the support fingers comprises: 
a finger body having a proximal side (8), which is connected to the support rod and an end portion (9) (i.e. extreme end distal from support rod) connected to the finger body;  and

    PNG
    media_image1.png
    426
    568
    media_image1.png
    Greyscale

wherein the support rod has a side surface (line connecting “3” and “4” and also including 5) straight and linearly extending from the first fillet to the second fillet along the width direction, a first exposed portion (4) of the side surface is extended along the width direction to be connected to the first fillet, a second exposed portion (3) of the side surface is extended along the width direction to be connected to the second fillet, and a central portion (5) of the side surface is extended along the width direction to be located between the first exposed portion and the second exposed portion;
wherein when viewed along the longitudinal direction, the first exposed portion (4) the central portion (5) and the second exposed portion (3) of the side surface are aligned with each other on a same line (i.e. straight and linearly) along the width direction, 
wherein the proximal side linearly extends along the width direction, and an entirety of the proximal side is immediately connected to an entirety of the central portion, and the entirety of the proximal side overlaps the entirety of the central portion when viewed along the longitudinal direction.
    PNG
    media_image6.png
    385
    459
    media_image6.png
    Greyscale

However, Loo fails to disclose the end portion connected to the finger body is a curved end portion or the support rod further has a third fillet and a fourth fillet, the third fillet is connected between the first exposed portion and the finger body, and the fourth fillet is connected between the second exposed portion and the finger body; wherein a projection of the third fillet along the transverse direction overlaps the central portion, and a projection of the fourth fillet along the transverse direction overlaps the central portion.
In a similar wafer boat, wherein shapes of a finger and rod (i.e. shell) are selected based on their durability and strength, manufacturability with diminished impurities and cost (see, e.g., Figs. 4-11 and paras. 42-44), Sandifer discloses an end portion with a curved shape (which is semicircle in shape as per the Response to Arguments above), a rectangular shape or another non-transitional shape cross section, with curved corners and edges such that if applied to the Loo would make all of the corners rounded fillets, with a generally flat portion opposite of the fingers, as shown below:
    PNG
    media_image2.png
    299
    613
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a finger and/or rod (i.e. shell, including an end portion with a curved shape) selected based on their durability and strength, manufacturability with diminished impurities and cost as disclosed by Sandifer. The resulting apparatus would thus create a third fillet and a fourth fillet, the third fillet is connected between the first exposed portion and the finger body, and the fourth fillet is connected between the second exposed portion and the finger body; wherein a projection of the third fillet along the transverse direction overlaps the central portion, and a projection of the fourth fillet along the transverse direction overlaps the central portion.
Furthermore, Sandifer teaches a support rod that may have a variety of cross-sectional shapes including “substantially square” (readable on rectangular) or other “non-traditional shapes” (see, e.g., paras. 42-44) and corresponding figures, wherein fillets are considered to rounded edges and Sandifer explicitly shows rounded edges of a support body with a rectangular cross-section, where lacking with respect to the teaching of Loo, in addition to the aforementioned teachings that the cross-section can vary.   Yet again, it is noted that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It is noted than the curves and rounded edges of Sandifer would also result in the rectangular cross section in shape with four fillets respectively located on four corners of the rectangular shape, the first fillet connected to the first exposed portion has a round-shaped structure, and the second fillet connected to the second exposed portion has a round-shaped structure, such that the combined teachings would result in the support rod further has a third fillet and a fourth fillet, the third fillet is connected between the first exposed portion and the finger body, and the fourth fillet is connected between the second exposed portion and the finger body; wherein a projection of the third fillet along the transverse direction overlaps the central portion, and a projection of the fourth fillet along the transverse direction overlaps the central portion.
With respect to the relative dimensions and shapes of the support rod and support finger:
Loo in view of Sandifer fails to explicitly teach i.e. (1) “a largest width of the support rod exceeds two times that of the upper surface, wherein the widths of the support rod and the upper surface are measured along a width direction perpendicular to the longitudinal direction and the transverse direction”; (2) “an area of a cross-section of the support rod exceeds two times that of the upper surface”; (3) wherein the width of the first exposed portion, the central portion and the second exposed portion extending along the width direction, in the width direction, is less than the largest width of the support rod but greater than a width, in the width direction, of the proximal side of the finger body; or (4) a cross-section of the support rod which extends perpendicular to the longitudinal direction is rectangular with four fillets, which comprise the first fillet and the second fillet, wherein the side surface is on a side of the rectangular shape.
Regarding (1):  Loo teaches reducing contact area between the support rod/support finger and a workpiece (Figs. 3-4 and 7 (annotated above) have a reduced contact area vs. Fig. 5) for the purpose of reducing conductive heat transfer that may lead to localized distortions in properties of films formed on the workpiece near the support rod and support finger (also, see, e.g., paras. 25-26).  
As can be seen from comparing the figures, providing the reduced contact area appears to result in values with an increased ratio between a largest width of the support rod and a largest width of the finger body associated with the upper surface.  Notably, although the exact dimensions of the width of the finger body and the support rod are not explicitly stated in the disclosure, the disclosure appears to at least suggest this ratio such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic and in possession of the relied upon prior art to provide it as such, wherein the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Examiner also notes that that the courts have also ruled where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a have provided a largest width of the support rod exceeds two times that of the upper surface, wherein the widths of the support rod and the upper surface are measured along a width direction perpendicular to the longitudinal direction and the transverse direction in modified Loo based on the teachings (specification and drawings) thereof regarding limitation of contact between the finger body and substrate in order to provide reduced heat transfer.
Regarding (2):  Although this feature is not explicitly taught, Examiner notes that the support rod of Loo has a cross section corresponding to its length in the longitudinal direction extending from the top plate to the base plate that appears to clearly exceed two times that of the upper surface of the support finger.  It follows that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic and in possession of the relied upon prior art to provide the ratio as such, wherein the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Note:  in this particular limitation, the direction of the claimed “a cross-section” is not clearly defined/limited by the claim.
The courts have also ruled that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).   
Additionally, again, Examiner notes that Loo teaches reducing contact area between the support rod/support finger and a workpiece (Figs. 3-4 and 7 (annotated above) have a reduced contact area vs. Fig. 5) for the purpose of reducing conductive heat transfer that may lead to localized distortions in properties of films formed on the workpiece near the support rod and support finger (also, see, e.g., paras. 25-26).  As can be seen from comparing the figures, providing the reduced contact area of the results in a reduced area and width of the support finger with respect to the width and area of the support body in the transverse direction.  The courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Loo in view of Sandifer do not expressly teaching a film is formed on the support finger and the support rod.
Fujii teaches that a wafer boat with a finger and a support rod 2 Fig. 11, 12 is coated with a coating on 19 which prevents corrosion of the wafer boat (Col. 9 lines 30-67).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Loo in view of Sandifer with the teachings of a coating of Fujii. One would be motivated to do so for the predictable result of producing a film on the support finger and the support rod such that corrosion is prevented. See MPEP 2143, Motivations A.
It is further noted that the modifications presented above are also are all general changes to the shape of the wafer support rod and support finger structures as claimed. Specifically, the Examiner notes that modifications of Loo in view of Sandifer would present a structure with curved edges and a rectangular support rod body.  It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Loo in view of Sandifer and Fujii  that would tend to point toward the non-obviousness of freely selecting a combination of the teachings of shape therein.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim.

Regarding (3):  Sandifer teaches a body that may have a variety of cross-sectional shapes including “substantially square” (readable on rectangular) or other “non-traditional shapes” (see, e.g., paras. 42-44) and corresponding figures where the support body may have various shapes and widths, but the support finger has a smaller width than the support rod.    Examiner also notes that as claimed the width of the proximal side of the support finger and the central portion are equivalent, the width of the combination of the first exposed portion, central portion and second exposed portion is necessarily larger than the width of the proximal side of the finger body in the width direction.  The courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Loo in view of Sandifer and Fujii  that would tend to point toward the non-obviousness of freely selecting a combination of the teachings of shape therein.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.

Regarding (4):  Sandifer teaches support rod that may have a variety of cross-sectional shapes including “substantially square” (readable on rectangular) or other “non-traditional shapes” (see, e.g., paras. 42-44) and corresponding figures, wherein fillets are considered to be rounded edges and Sandifer explicitly shows rounded edges of a support body with a rectangular cross-section, where Loo is lacking, in addition to the aforementioned teachings that the cross-section can vary.   Yet again, it is noted that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine  experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Loo in view of Sandifer and Fujii  that would tend to point toward the non-obviousness of freely selecting a combination of the teachings of shape therein.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.

Regarding claim 15:  In Figs. 1-7, Loo discloses a furnace apparatus substantially as claimed and comprising:  
a base (Fig. 1, 27); 
a wafer boat (10); and 
a reaction body having a reaction chamber (15), wherein the base is connected to the reaction body (e.g., fluidly, as it is provided therein) and the wafer boat is positioned in the reaction chamber.
Further, the wafer boat comprises:  
a base plate (16) disposed on the base;  
a support rod (20, 22, 24) connected to the base plate and extending along a longitudinal direction (corresponding to “X”, i.e., the pitch between support fingers 26) , wherein the support rod has a first fillet (“1”) with a round shaped structure and a second fillet (“2”) with a round shaped structure; 

    PNG
    media_image5.png
    378
    407
    media_image5.png
    Greyscale


a top plate (18) supported on the support rod; and a
a plurality of support fingers (26) having an upper surface (36) for a wafer disposed thereon and extending along a transverse direction perpendicular to the longitudinal direction, wherein each of the support fingers comprises: 
a finger body having a proximal side (8), which is connected to the support rod and an end portion (9) (i.e. extreme end distal from support rod) connected to the finger 
body;  and
    PNG
    media_image1.png
    426
    568
    media_image1.png
    Greyscale

and wherein the support rod has a side surface (line connecting “3” and “4” and also including 5) straight and linearly extending from the first fillet to the second fillet along the width direction, a first exposed portion (4) of the side surface is extended along the width direction to be connected to the first fillet, a second exposed portion (3) of the side surface is extended along the width direction to be connected to the second fillet, and a central portion (5) of the side surface is extended along the width direction to be located between the first exposed portion and the second exposed portion;
wherein when viewed along the longitudinal direction, the first exposed portion (4) the central portion (5) and the second exposed portion (3) of the side surface are aligned with each other on a same line (i.e. straight and linearly) along the width direction, 
wherein the first fillet connected to the first exposed portion has a round-shaped structure, and the second fillet connected to the second exposed portion has a round-shaped structure; and
wherein the proximal side linearly extends along the width direction, and an entirety of the proximal side is immediately connected to an entirety of the central portion, and the entirety of the proximal side overlaps the entirety of the central portion when viewed along the longitudinal direction.
    PNG
    media_image6.png
    385
    459
    media_image6.png
    Greyscale

However, Loo fails to disclose the end portion connected to the finger body is a curved end portion or that the support rod further has a third fillet and a fourth fillet, the third fillet is connected between the first exposed portion and the finger body, and the fourth fillet is connected between the second exposed portion and the finger body; wherein a projection of the third fillet along the transverse direction overlaps the central portion, and a projection of the fourth fillet along the transverse direction overlaps the central portion.
In a similar wafer boat, wherein shapes of a finger and rod (i.e. shell) are selected based on their durability and strength, manufacturability with diminished impurities and cost (see, e.g., Figs. 4-11 and paras. 42-44), Sandifer discloses an end portion with a curved shape (which is semicircle in shape as per the Response to Arguments above), a rectangular shape or another non-transitional shape cross section, with curved corners and edges such that if applied to the Loo would make all of the corners rounded fillets, with a generally flat portion opposite of the fingers, as shown below:
    PNG
    media_image2.png
    299
    613
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a finger and/or rod (i.e. shell, including an end portion with a curved shape) selected based on their durability and strength, manufacturability with diminished impurities and cost as disclosed by Sandifer. The resulting apparatus would thus create a third fillet and a fourth fillet, the third fillet is connected between the first exposed portion and the finger body, and the fourth fillet is connected between the second exposed portion and the finger body; wherein a projection of the third fillet along the transverse direction overlaps the central portion, and a projection of the fourth fillet along the transverse direction overlaps the central portion.
Furthermore, Sandifer teaches a support rod that may have a variety of cross-sectional shapes including “substantially square” (readable on rectangular) or other “non-traditional shapes” (see, e.g., paras. 42-44) and corresponding figures, wherein fillets are considered to rounded edges and Sandifer explicitly shows rounded edges of a support body with a rectangular cross-section, where lacking with respect to the teaching of Loo, in addition to the aforementioned teachings that the cross-section can vary.   Yet again, it is noted that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to the relative dimensions and shapes of the support rod and support finger:
Loo in view of Sandifer fails to explicitly teach (i.e. (1) “a largest width of the support rod exceeds two times that of the upper surface, wherein the widths of the support rod and the upper surface are measured along a width direction perpendicular to the longitudinal direction and the transverse direction”).
Regarding (1):  Loo teaches reducing contact area between the support rod/support finger and a workpiece (Figs. 3-4 and 7 (annotated above) have a reduced contact area vs. Fig. 5) for the purpose of reducing conductive heat transfer that may lead to localized distortions in properties of films formed on the workpiece near the support rod and support finger (also, see, e.g., paras. 25-26).  
As can be seen from comparing the figures, providing the reduced contact area appears to result in values with an increased ratio between a largest width of the support rod and a largest width of the finger body associated with the upper surface.  Notably, although the exact dimensions of the width of the finger body and the support rod are not explicitly stated in the disclosure, the disclosure appears to at least suggest this ratio such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic and in possession of the relied upon prior art to provide it as such, wherein the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

Examiner also notes that that the courts have also ruled where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a have provided a largest width of the support rod exceeds two times that of the upper surface, wherein the widths of the support rod and the upper surface are measured along a width direction perpendicular to the longitudinal direction and the transverse direction in modified Loo based on the teachings (specification and drawings) thereof regarding limitation of contact between the finger body and substrate in order to provide reduced heat transfer.
Loo in view of Sandifer do not expressly teaching a film is formed on the support finger and the support rod.
Fujii teaches that a wafer boat with a finger and a support rod 2 Fig. 11, 12 is coated with a coating on 19 which prevents corrosion of the wafer boat (Col. 9 lines 30-67).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Loo in view of Sandifer with the teachings of a coating of Fujii. One would be motivated to do so for the predictable result of producing a film on the support finger and the support rod such that corrosion is prevented. See MPEP 2143, Motivations A.
It is further noted that the modifications presented above are also are all general changes to the shape of the wafer support rod and support finger structures as claimed. Specifically, the Examiner notes that modifications of Loo in view of Sandifer would present a structure with curved edges and a rectangular support rod body.  It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Loo in view of Sandifer and Fujii  that would tend to point toward the non-obviousness of freely selecting a combination of the teachings of shape therein.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim.

With respect to claims 2, 9 and 17, Loo in view of Sandifer fails to explicitly teach a specific curvature in a range from about .2 to about .66.  Note: no units are recited for measuring the curvature.   However, as applied above, Sandifer does teach providing a curvature as part of its teachings regarding a shape of the curved end portion.  Furthermore, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

With respect to claims 3, 10, in modified Loo, the finger body is rectangular as addressed above and the curved end portion is a semicircle or an arch shape, also addressed above.  A width of the finger body and a width of the curved end portion will be equal where they meet.  With respect to the width of the finger body being in the range of 3mm to 7mm, Examiner notes that that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Examiner also notes that that the courts have also ruled where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With respect to claim 16, modified Loo does not teach a distance between two adjacent support fingers in a range from about 1.5 mm to about 10 mm.  Nevertheless, Loo does teach that spacing or pitch “X” (i.e. a distance between two adjacent support fingers) may be tailored as necessary to accommodate the particular reaction kinetics for the processes in which the boat will be used (see, e.g. para. 24).  Examiner also notes that that the courts have also ruled where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); and the courts have also ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

With respect to claim 27 and 28, modified Loo fails to explicitly teach a cross-section of the support rod which extends perpendicular to the longitudinal direction is a rectangular shape with four fillets, which comprise the first fillet and the second fillet, wherein the side surface is on a side of the rectangular shape.
Sandifer teaches a support rod that may have a variety of cross-sectional shapes including “substantially square” (readable on rectangular) or other “non-traditional shapes” (see, e.g., paras. 42-44) and corresponding figures, wherein fillets are considered to rounded edges and Sandifer explicitly shows rounded edges of a support body with a rectangular cross-section, where lacking with respect to the teaching of Loo, in addition to the aforementioned teachings that the cross-section can vary.   Yet again, it is noted that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine  experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Furthermore, it is noted than the curves and rounded edges of Sandifer would also result in the rectangular cross section in shape with four fillets respectively located on four corners of the rectangular shape,  the first fillet connected to the first exposed portion has a round-shaped structure, and the second fillet connected to the second exposed portion has a round-shaped structure.
It is further noted that the modifications presented above are also are all general changes to the shape of the wafer support rod and support finger structures as claimed. Specifically, the Examiner notes that modifications of Loo in view of Sandifer would present a structure with curved edges and a rectangular support rod body.  It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Loo in view of Sandifer and Fujii  that would tend to point toward the non-obviousness of freely selecting a combination of the teachings of shape therein.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim.

In regards to Claims 30-32, in modified Loo, the first exposed portion and the second exposed portion are uncovered by the proximal side, and are exposed to the reaction chamber when the wafer boat is positioned in the reaction chamber for normal use. 
With respect to claims 33-35, neither of Loo or Sandifer teaches explicitly that the width of side surface is greater than a width of the finger body.  Notably, however, this appears to be the case in Figs. 7A and 7B.  Further, it seems to be necessarily true based on the claim as set forth.  For example, the claims states that the side surface includes each of the exposed portions and the central portion wherein the central portion is claimed to be corresponding to a width of the finger body (see claim limitation “wherein an entirety of the proximal side is immediately connected to an entirety of the central portion, and the entirety of the proximal side overlaps the entirety of the central portion when viewed along the longitudinal direction” (claim 1) and similar limitations in claims 8 and 15.  It follows that a structure, e.g., the side surface including a width corresponding to the each of the exposed surfaces in addition to a central portion corresponding to the finger body, would necessarily be wider than the width of the central portion alone and thus the width of the side surface must be wider than the width of the finger body.  
It is further noted that the modifications presented above are also are all general changes to the shape of the wafer support rod and support finger structures as claimed. Specifically, the Examiner notes that modifications of Loo in view of Sandifer would present a structure with curved edges and a rectangular support rod body.  It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Loo in view of Sandifer and Fujii  that would tend to point toward the non-obviousness of freely selecting a combination of the teachings of shape therein.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loo and Sandifer et al. as applied to claims 1-3, 8-10, 15-17, 27-28 and 30-35 above and in further view of U.S. Patent Number 5858103 to Nakajima et al.
The teachings of Loo and Sandifer are relied upon as set forth in the above 103 rejection above.
In regards to Claims 5, 12 and 18, both Loo and Sandifer teaches the support finger has an upper surface but neither expressly teaches that the roughness of the upper surface is in a range from about 1 um to about 5 um.
Nakajima teaches that the support finger has a roughness of not greater than 100 um, such that the range for roughness overlaps the claimed range (Col. 3 line 66-Col. 6 line 26). Nakajima further teaches that the roughness is desired so that the substrates are not scratched when contacting the grooves/fingers (Col. 5 lines 37-47).
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the apparatus of Loo and Chen by making the roughness of the upper surface is in a range <100 um as expressly taught by Nakajima. One would be motivated to do so in order to prevent scratching of the substrate as taught by Nakajima.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: United States Patent No. 5779797 to Kitano which teaches a finger shape.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716  

/Jeffrie R Lund/Primary Examiner, Art Unit 1716